SACKETT, Judge
(concurring specially).
I concur specially. I, too, would affirm.
I find the error now urged on the issue of prior crimes was not preserved for appellate review, therefore, I agree with the majority decision to affirm on this issue.
I depart from the majority reasoning in affirming the admission of certain audio recordings of alleged telephone conversations. Specifically, I have problems with the recording of an alleged phone conversation between defendant and the confidential informant that recorded only the voice of the confidential informant.
The question is whether a recording that picked up only one side (the informant’s) should have been admitted. To admit the tapes, it was necessary for the state to show they were authentic and reliable. Where tapes record only one side of a phone conversation, they only show one-half of a picture of the conversation. They are more likely not to be reliable than a tape recording of the entire conversation.
The issue of the tapes’ admissibility was a discretionary call by the trial court. I cannot on this record find that discretion abused. But I feel a trial court should be extremely careful in admitting such evidence.